Case 1:16-cr-00614-AMD Document 192 Filed 01/25/19 Page 1 of 2 PageID #: 4055


                                     Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                      Robert J. Cleary
January 25, 2019                                                                                                      Member of the Firm
                                                                                                                      d +1.212.969.3340
                                                                                                                      f 212.969.2900
By ECF                                                                                                                rjcleary@proskauer.com
                                                                                                                      www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

           Re:        United States v. Dan Zhong
                      Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

        I write pursuant to Your Honor’s January 23 Order to provide the Court with a further
update concerning the parties’ efforts to stipulate to the testimony of witnesses who are the
subjects of Mr. Zhong’s pending motion for Rule 15 depositions. We had hoped to report today
that the parties had successfully concluded their negotiations on the defense’s proposed
stipulations. While the parties are still making progress on a number of fronts, yesterday the
government introduced a new issue into the discussions that will require additional time to
resolve. Accordingly, we are requesting some additional time to allow the discussions to
continue.

        During a telephone call yesterday afternoon, the government informed us that it was still
working through the six outstanding draft stipulations previously provided by the defense (three
of which have already been through two sets of constructive revisions by the parties). 1 The
government also advised defense counsel that an alleged victim of the forced labor charges that
the government intended to call at trial was too ill to testify, either at trial or in a Rule 15
deposition. 2 As a result, the government requested that the defense consider stipulating to the
use of the witness’s grand jury testimony as trial testimony. In furtherance of this request, the
government provided us with the witness’s grand jury testimony and 3500 material. The
government further stated that it considers its new proposal to be part of the negotiations
involving the defense’s proposed Rule 15 witness stipulations.

        Defense counsel reviewed the material concerning the government’s stipulation request.
In a call at noon today, we explained that we could not stipulate to the introduction of the

1
 In addition, as reported in our letter to the Court of January 23, 2019, the parties have agreed in
principle as to two of the defense’s proposed stipulations.
2
 At the status conference on January 10, 2019, the government referenced the possibility that it
might move to take a Rule 15 deposition of this individual. It has not filed such a motion.




    Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:16-cr-00614-AMD Document 192 Filed 01/25/19 Page 2 of 2 PageID #: 4056




Hon. Ann M. Donnelly
January 25, 2019
Page 2

witness’s grand jury testimony at trial because that testimony is unclear, incomplete or inaccurate
on certain material points, and inconsistent with the 3500 material on others. At the
government’s request, we provided illustrations of these shortcomings. As a possible solution,
we suggested that the government prepare a proposed testimonial stipulation that would address
the specific issues we raised. The government undertook to draft such a proposed stipulation
and, in addition, to provide comments on the six remaining proposed defense stipulations. The
defense urged the government to decouple its new request for a government witness testimonial
stipulation from the negotiations of the defense’s proposed stipulations, which have been
constructively underway for two weeks. At the conclusion of the call the government reiterated
its position that it considers the two issues to be part of the same negotiation.

       Shortly before filing this update, we received from the government a proposed stipulation
concerning the testimony of the its witness as well as the government’s comments on the
outstanding proposed defense stipulations. We have not yet had time to meaningfully review
these documents.

        The defense will consider in good faith the government’s proposed stipulation. However,
the request raises significant Confrontation Clause issues that will need to be fully discussed with
Mr. Zhong before any agreement can be reached. Of course, the defense’s proposed stipulations
do not implicate any constitutional concerns. Thus, we believe the two issues are entirely
separate and should remain so. We intend to continue to discuss these matters with the
government through the weekend. However, because we have just received the government’s
proposed testimonial stipulation and because we understand the MDC has eliminated weekend
visiting hours due to staffing issues, we will not be able to meet with our client and meaningfully
discuss the Confrontation Clause issues raised by the stipulation requested by the government
until early next week.

      Accordingly, we request that the Court order the parties to provide a further update by
Tuesday, January 29, 2019.

                                                             Respectfully submitted,


                                                             /s/ Robert J. Cleary
                                                             Robert J. Cleary
cc:    AUSA Alexander A. Solomon (by ECF)
       AUSA Ian C. Richardson (by ECF)
       AUSA Craig R. Heeren (by ECF)
